        Case 1:20-cv-09302-ALC-KHP Document 27 Filed 04/13/21 Page 1 of 2
                          USDCSDNY
Charles Michael
212 378 7604
cmichael@steptoe.com
                              DOCUMENT
                              ELECTRONICALLY FILED
                                                                                Steptoe
                              DOC#:_ _ _ _ _ __
1114 Avenue of the Americas
                              DATE FILED: 04/13/2021
New York, NY 10036
212 506 3900 main                         ---- --
www.steptoe.com




                                                                  APPLICATION GRANTED
April 12, 2021
ViaECF                                                             ~ti_{!~
Hon. Andrew L. Carter                                             Hon. Katharine H. Parker, U~S.M.J.
United States District Court, Southern District of New York                                  04/13/2021
40 Foley Square, Room 435
New York, New York 10007

Re:      Michael Block, Attorney at Law, P.C. (dlb/a Law Office ofMichael Block) v. Hartford
         Underwriters Insurance Co., 20 Civ. 9302 (S.D.N.Y.)-
         Joint Request for Discovery Stay Pending Motion to Dismiss

Dear Judge Carter:

        We represent the defendant Hartford Underwriters Insurance Co. ("HUIC") in the above
case, and write on behalf of both parties to jointly request that discovery be stayed pending
HUIC's forthcoming motion to dismiss.

        By way of background, this is a COVID-19 insurance coverage case. The plaintiff
("Block") is a law firm that alleges that its insurance contract with HUIC provides coverage for
income it lost when its operations were suspended starting in March 2020. On April 7, 2021, the
Court authorized HUIC to file a motion to dismiss Block's Amended Complaint. The motion
will be fully briefed in approximately one month (by May 18, 2021 ).

        Both parties would prefer to not incur the substantial expense of discovery before the
Court rules on the threshold question of whether Block's Amended Complaint states a claim for
relief.

        We have reason to believe the Court's guidance on the motion will be instructive,
because so many courts, on similar motions, have reached conclusions about the proper
interpretation of similar insurance contract language. Specifically, seven federal courts in New
York, and two New York state courts, have issued rulings on the pleadings in cases raising
substantially the same question as is raised here-whether insurance coverage for "direct
physical loss" or "direct physical damage" to property is triggered by business losses associated
with the COVID-19 pandemic. See Jeffrey M Dressel, D.D.S., P.C. v. Hartford Ins. Co. of the
Midwest, Inc., No. 20-cv-2777, 2021 WL 1091711 (E.D.N.Y. Mar. 22, 2021); Sharde Harvey,
DDS, PLLC v. Sentinel Ins. Co., Ltd., No. 20-CV-3350, 2021 WL 1034259 (S.D.N.Y. Mar. 18,
2021); Food for Thought Caterers Corp. v. Sentinel Ins. Co., 20 Civ. 3418, 2021 WL 860345
       Case 1:20-cv-09302-ALC-KHP Document 27 Filed 04/13/21 Page 2 of 2

Hon. Andrew L. Carter                                                                 Steptoe
April 12, 2021
Page 2


(S.D.N.Y. Mar. 6, 2020); deMoura v. Cont'! Cas. Co., 20 Civ. 2912, 2021 WL 848840
(E.D.N.Y. Mar. 5, 2021); Visconti Bus Serv, LLC v. Utica Natl. Ins. Group, No. EF005750-2020,
2021 WL 609851 (N.Y. Sup. Ct. Feb. 12, 2021); Soundview Cinemas Inc. v. Great Am. Ins. Co.,
Index No. 605985-20, 2021 WL 561854 (N.Y. Sup. Ct. Feb. 10, 2021); Tappo ofBuffalo, LLCv.
Eerie Ins. Co., 20-CV-754, 2020 WL 7867553 (W.D.N.Y. Dec. 29, 2020); 10012 Holdings, Inc.
v. Hartford Fire Ins. Co., 20 Civ. 4471, 2020 WL 7360252 (S.D.N.Y. Dec. 15, 2020); Michael
Cetta, Inc. v. Admiral Indem. Co., 20 Civ. 4612, 2020 WL 7321405 (S.D.N.Y. Dec. 11, 2020).
Outside New York, there are hundreds of other rulings, also based on the pleadings alone, in
which courts have provided rulings as a matter of law with respect to substantially similar
contract language.

       While the parties disagree on the merits of the forthcoming motion, we both agree that
the Court's early guidance on these issues would materially advance an efficient resolution. If
the motion is granted, the parties will be spared the expense of discovery, and if it is denied, the
Court's ruling will likely shape the scope of discovery going forward.

                                                ***
       We thank the Court for its consideration of these matters.

                                                              Respectfully,

                                                              Isl Charles Michael

                                                              Charles Michael

cc:    All Counsel of Record (via ECF)
